Swift, Ch. J.
Courts of equity can set aside awards for corruption and partiality in the arbitrators; for mistakes on their own principles ; and for fraud and misbehaviour in the parties. Here there is no pretence of corruption in the arbitrators ; there is no allegation of any mistake by them, or any fraud in the party, which will warrant the interposition of a court of equity. On the principle contended for, every award might be re-examined; and arbitrations, instead of being an expeditious mode of settling controversies, would only be calculated to lengthen and perplex them. The discovery of new evidence; or that the case might be put on a different footing by new evidence ; or that a move perfect rule might have been adopted ; are no grounds for an application to a court of chancery.
In this opinion the other Judges severally concurred.
Judgment affirmed.